DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16 and 20, in the reply filed on December 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-4, 6-13, 15, 16 and 20, the recitation of “units”, without specifying what the units are, renders the claims indefinite because it is not clear what scope of differences 

In regard to claims 1-16 and 20, the recitation of “units” renders the claims indefinite because it is not clear if Applicant intends to recite “units” here, or values. Note that the units of a measurement is a completely different thing from the value of a measurement. The identification of a different of at least 5 in claim 1 is technically a reference to a difference in value, and not “units”. Note, for example, that in the expression “20 N” (20 Newtons), “20” is a value, “N” is the unit. For the purposes of advancing prosecution, Examiner has presumed that Applicant intends to recite a different in value of at least 5 (and 10 and 15 in claims 2 and 3), and not a difference in units, although the claim language as it stands recites a difference in “units”.

In regard to claim 16, the reference to the “inner layer” in line 2 renders the claim indefinite because the inner layer cannot have a higher amount of plasticizer than the amount of plasticizer in the inner layer (read lines 1 and 2). For the purposes of advancing prosecution, Examiner has presumed “inner layer” in line 2 of claim 16 should be “second inner layer” (also note the recitation of “second inner layer” in line 3 of claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2002/0010386) in view of Howes et al. (US 2017/0035018).
In regard to claim 1, Matsushita et al. teach a tubing (flexible tube) having a cover having inner, intermediate and outer layers, where the outer layer has a higher hardness than the any of the intermediate and inner layers (see, for example, paragraphs 0024, 0025, 0032, 0077 and 0090 [paragraphs 0024, 0025 and 0090 specifically teach that the hardness of the outer layer is higher than that of the inner layer]). While Matsushita et al. teach that the polymeric materials of the different layers of the cover may be different (see throughout reference), Matsushita et al. also teach that the polymeric material of the different layers of the cover may be the same, and that the variation in properties such as hardness amongst the layers of the cover is achieved by variation of the content of plasticizer amongst the layers (paragraph 0332 [paragraph 0077 identifies hardness as one of the properties that may be varied amongst layers]). Matsushita et al. teach that polyurethane is a suitable material for all of the inner, intermediate and outer layers (paragraph 0086 for inner, paragraph 0096 for intermediate and paragraph 0091 for outer). Matsushita et al. teach specific embodiments where the variation in the hardness on the Shore A hardness scale amongst the inner and outer layers is greater than 5 Shore A units, where the 
	While Matsushita et al. do not teach any explicit embodiments where the polymeric material of the different layers of the cover are the same, and where the difference in hardnesses between the inner and outer layer is at least 5 Shore A units, Howes et al. disclose that the hardness of a polyurethane resin may be varied over a great range from Shore A 25 to Shore D 50 via variation of the amount of plasticizer in the polyurethane resin (paragraph 0041 of Howes et al.) (the range Shore A 25 to Shore D 50 includes all Shore A hardness values that are greater than 25 [the D Shore hardness values denote a higher hardness than the Shore D hardness values]).
	Since Matsushita et al. establish that a difference in Shore A hardness values between the inner and outer layer of greater than 5 Shore A units, where the hardness value of the outer layer is greater than that of the inner layer, is within the scope of the invention of Matsushita et al. and is a desirable embodiment, and since Matsushita et al. further establish that the same polymeric material such as polyurethane may be used as the material of the inner, intermediate and outer layers, and since Howes et al. establish that the hardness of a polyurethane resin may be varied over a great range from Shore A 25 to Shore D 50 via variation of the amount of plasticizer in the polyurethane resin (paragraph 0041), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a flexible tubing according to Matsushita et al. where the hardness of the outer layer of the cover is at least 5 Shore A units greater than that of the inner layer of the cover via variation of the amount of the plasticizer in the inner and outer layers per the guidance of Matsushita et al. and Howes et al. identified above.


  	In regard to claim 4, Matsushita et al. and Howes et al. teach the tubing as discussed above. Matsushita et al. teach specific examples where the Shore A hardness of the inner layer is between 50 and 100 (see Examples on pages 19-21). Additionally, since Howes et al. establish that the hardness of a polyurethane resin may be varied over a great range from Shore A 25 to Shore D 50 via variation of the amount of plasticizer in the polyurethane resin [paragraph 0041]), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a flexible tubing according to Matsushita et al. where the hardness of the outer layer of the cover is at least 5 Shore A units greater than that of the inner layer of the cover via variation of the amount of the plasticizer in the inner and outer layers, where the Shore A hardness of the inner layer is between 50 and 100, per the guidance of Matsushita et al. and Howes et al. identified above.



In regard to claim 7, Matsushita et al. and Howes et al. teach the tubing as discussed above. While Matsushita et al. does not explicitly teach that the intermediate layer of the cover may be removed, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have removed the intermediate layer from the cover of Matsushita et al. in those instances where the cover would function suitably with two layers (the inner and outer layers) instead of three layers. In regard to the recitation of the layers being coextruded, while Matsushita et al. does not explicitly use the word “co-extrusion” or “coextrusion”, the process claimed in claim 28 of Matsushita et al. is a coextrusion process. Additionally and/or alternatively, the multilayer structure of the cover taught by Matsushita et al. is no different from the structure that would result in a coextrusion process, even if  Applicant were able to somehow convincingly show that Matsushita et al. does not disclose a coextrusion process in forming the cover.

In regard to claim 8, Matsushita et al. and Howes et al. teach the tubing as discussed above. Matsushita et al. teach that the thicknesses of the inner, intermediate and outer layers may 

In regard to claim 10, Matsushita et al. and Howes et al. teach the tubing as discussed above. Within the context of the language of claim 10, the outer layer of Matsushita et al. corresponds to the claimed “outer layer”, the intermediate layer of Matsushita et al. corresponds to the claimed “inner layer”, and the inner layer of Matsushita et al. corresponds to the claimed “second inner layer”. Note that claim 1 recites that the outer layer is “on” the inner layer, which establishes that, for a layer X that is “on” layer Y, layer X is outside of layer Y relative to the interior of the tubing.

In regard to claim 11, Matsushita et al. and Howes et al. teach the tubing as discussed above in regard to claims 10 and 1. The same reasoning established in regard to the inner and outer layers of the tubing of Matsushita et al. in regard to claim 1 applies for the relationship between the inner and intermediate layers claimed in claim 11 (and between the inner and outer layers claimed in claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a flexible tubing according to Matsushita et al. where the hardness of the outer layer of the cover is at least 5 Shore A units greater than that of the inner layer of the cover via variation of the amount of the plasticizer in 

In regard to claim 13, Matsushita et al. and Howes et al. teach the tubing as discussed above in regard to claim 10. Howes et al. disclose that a suitable plasticizer for polyurethane is dipropylene glycol dibenzoate (paragraph 0041), which is an aromatic ester. Since Howes et al. establish that dipropylene glycol dibenzoate is a suitable plasticizer for polyurethane, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used dipropylene glycol dibenzoate as the plasticizer for the polyurethane layers of the cover of Matsushita et al.

In regard to claim 14, Matsushita et al. and Howes et al. teach the tubing as discussed above in regard to claims 10 and 1. Matsushita et al. teach specific examples where the Shore A hardness of the intermediate layer is between 50 and 100 (see Examples on pages 19-21). Additionally, since Howes et al. establish that the hardness of a polyurethane resin may be varied over a great range from Shore A 25 to Shore D 50 via variation of the amount of plasticizer in the polyurethane resin [paragraph 0041]), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a flexible tubing according to Matsushita et al. where the hardness of the outer layer of the cover is at least 5 Shore A units greater than that of the inner layer of the cover via variation of the amount of the plasticizer in 

In regard to claim 15, Matsushita et al. and Howes et al. teach the tubing as discussed above in regard to claims 10 and 1. In regard to the recitation of the layers being coextruded, while Matsushita et al. does not explicitly use the word “co-extrusion” or “coextrusion”, the process claimed in claim 28 of Matsushita et al. is a coextrusion process. Additionally and/or alternatively, the multilayer structure of the cover taught by Matsushita et al. is no different from the structure that would result in a coextrusion process, even if Applicant were able to somehow convincingly show that Matsushita et al. does not disclose a coextrusion process in forming the cover.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2002/0010386) in view of Howes et al. (US 2017/0035018), and in further view of Sadlak et al. (USPN 5,241,921).
Matsushita et al. and Howes et al. teach the tubing as discussed above in regard to claim 1. Matsushita et al. teach that either polyvinyl chloride or polyurethane are suitable materials for all of the inner, intermediate and outer layers (paragraph 0086 for inner, paragraph 0096 for intermediate and paragraph 0091 for outer).

Since Matsushita et al. establish that a difference in Shore A hardness values between the inner and outer layer of greater than 5 Shore A units, where the hardness value of the outer layer is greater than that of the inner layer, is within the scope of the invention of Matsushita et al. and is a desirable embodiment, and since Matsushita et al. further establish that the same polymeric material such as polyurethane or polyvinyl chloride may be used as the material of the inner, intermediate and outer layers, and since Sadlak et al. establish that the hardness of a polyvinyl chloride resin may be varied over a range from Shore A 20 to 60 via variation of the amount of plasticizer in the polyurethane resin (col. 4, lines 8-25), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a flexible tubing according to Matsushita et al. where each of the layers of the cover are of polyvinyl chloride and where the hardness of the outer layer of the cover is at least 5 Shore A units greater than that of the inner layer of the cover via variation of the amount of the plasticizer in the inner and outer layers per the guidance of Matsushita et al., Howes et al. and Sadlak et al. identified above.

In regard to claim 12, Matsushita et al. and Howes et al. teach the tubing as discussed above in regard to claims 10 and 1. Within the context of the language of claim 10 (and claim 12), the outer layer of Matsushita et al. corresponds to the claimed “outer layer”, the intermediate layer of Matsushita et al. corresponds to the claimed “inner layer”, and the inner layer of 
While Matsushita et al. and Howes et al. do not specifically teach that the polymeric material of the layers of the cover is polyvinyl chloride, where the difference in hardnesses between the inner and outer layer is at least 5 Shore A units, Sadlak et al. disclose that the hardness of a polyvinyl chloride resin may be varied over a range from Shore A 20 to 60 via variation of the amount of plasticizer in the polyurethane resin (col. 4, lines 8-25).
Since Matsushita et al. establish that a difference in Shore A hardness values between the inner and outer layer of greater than 5 Shore A units, where the hardness value of the outer layer is greater than that of the inner layer, is within the scope of the invention of Matsushita et al. and is a desirable embodiment, and since Matsushita et al. further establish that the same polymeric material such as polyurethane or polyvinyl chloride may be used as the material of the inner, intermediate and outer layers, and since Sadlak et al. establish that the hardness of a polyvinyl chloride resin may be varied over a range from Shore A 20 to 60 via variation of the amount of plasticizer in the polyurethane resin (col. 4, lines 8-25), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a flexible tubing according to Matsushita et al. where each of the layers of the cover are of polyvinyl chloride and where the hardness of the outer layer of the cover is at least 5 Shore A units greater than that of the inner layer of the cover via variation of the amount of the plasticizer in the inner and outer layers per the guidance of Matsushita et al., Howes et al. and Sadlak et al. identified above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2002/0010386) in view of Howes et al. (US 2017/0035018), and in further view of Tsuji et al. (USPN 6,992,138).
Matsushita et al. and Howes et al. teach the tubing as discussed above in regard to claim 1.
Matsushita et al. and Howes et al. do not explicitly teach that a colorant may be included in the outer layer.
Tsuji et al., however, disclose medical articles such as medical tubing formed of polyurethane where the polyurethane may include colorant for the obvious reason of coloring the tube. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a colorant in the polyurethane outer layer of the tubing taught by Matsushita et al. and Howes et al. in order to color the tube as desired as taught by Tsuji et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2002/0010386) in view of Howes et al. (US 2017/0035018), and in further view of Cise et al. (USPN 7,815,612).
Matsushita et al. and Howes et al. teach the tubing as discussed above in regard to claim 1.
Matsushita et al. and Howes et al. do not specifically teach that the tubing is tubing of an infusion set that is bound to a medical connector.
Cise et al., however, disclose an infusion set (see throughout reference) having a tubing, where polyurethane is disclosed as a suitable material for the tubing (col. 7, lines 25-34 and Fig. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782